OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
It was not error in the circumstances disclosed for the Appellate Division to have determined that Supreme Court abused its discretion as a matter of law in denying defendants’ motions to dismiss the action on the ground of untimely service of the complaint. We observe that this is not, and was not conceived by either court below as, a case *669of “law office failure” within the meaning of Barasch v Micucci (49 NY2d 594) or the ambit of chapter 318 of the Laws of 1983.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.